Citation Nr: 1314379	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected lumbosacral strain.

4.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.

7.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbosacral strain.

8.   Entitlement to service connection for a left hip disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

This matter was previously before the Board in March 2010 and March 2012 at which times it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders with regard to the issues being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
In the March 2012 decision, the Board noted that, in a statement dated in April 2010, the Veteran raised the issue of service connection for depression.  As this matter is not currently before the Board, it was referred to the RO for development.  In November 2012, Veteran's representative also raised the issue entitlement to individual unemployability.  This issue is also referred to the RO for appropriate action.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to for right and left leg disorders are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right and left ankle strain has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service or a service-connected disability. 

2.  A right and left hip strain and small spur right hip have not been shown to have had their onset in service, within one year of service, nor are such disabilities otherwise a result of active military service or a service-connected disability. 

3.  A right and left knee strain has not been shown to have had its onset in service, within one year of service, nor is such disability otherwise a result of active military service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right ankle strain was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  A left ankle strain was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  A right hip disorder was not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  A left hip disorder was not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

5.  A right knee disorder was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

6.  A left knee disorder was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in October 2003 and April 2010 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letters in this case noted that this information was provided in attachments to the letters forwarded to the Veteran.  Accordingly, no further development is required with respect to the duty to notify.

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, this case was remanded in order to obtain any outstanding medical treatment records and to afford the Veteran VA examinations so as to assess the etiology of his asserted disorders.  Thereafter, in April 2012, the Veteran was requested to provide information regarding additional medical treatment records,  and he was medically evaluated in April 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified with respect to the issues adjudicated herein.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson, 581 F.3d at 1316 (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau, 492 F.3d at 1377 (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 
The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran contends that he is entitled to service connection for right and left ankle, knee, and hip disabilities, to include as secondary to the service-connected lumbosacral strain.

A VA examination was conducted in April 2006.  Beside his current service-connected lumbar spine disability, the examination was, for the most part, normal in regard to disabilities of the ankles, right leg, knees, and hips.  However, the Veteran  continued to assert that he has current disabilities of the ankles, legs, knees, and hips.  As such an additional examination was provided.

The additional examination was dated in April 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the reported conditions had their onset in 2003.  After examination, the Veteran was diagnosed with bilateral ankle, knee, and hip strain.  The examiner determined that the Veteran's conditions were not related to his period of active service and were less likely as not permanently aggravated by lumbosacral strain with limited motion, muscle strain of the right shoulder, and radiculopathy of the left lower extremity.  The examiner stated that the Veteran reported that none of the chronic disabilities of the ankles, knees, and hips began during his period of active service, but rather began abruptly in 2003.  The examiner, therefore, found that none of the conditions were related to active service.  The examiner also stated that a comparison of X-rays taken in connection with the examination and those from 2004 and 2005 did not demonstrate any deterioration of the claimed chronic disabilities.

After this examination, the Veteran submitted additional medical and lay evidence in May 2011.  The newly submitted evidence included a statement from the Veteran indicating that there was a miscommunication between him and the April 2010 examiner who conducted an examination for opinion as to the etiology of the Veteran's claimed disabilities.   He indicated that while the examiner noted in the examination report that the Veteran reported that his bilateral lower extremity disabilities had their onset suddenly in 2003, this was not the case.  Rather, he alleges that his disabilities began in service in 1997.  Furthermore, the newly submitted evidence also included statements from the Veteran's platoon sergeant and another fellow service member reflecting their observations that that the Veteran frequently went to sick call for medical attention for complains of leg pain, and that they observed an injury to the Veteran in service which led to complications in his shoulders, backs, and legs.  

As a result of this new evidence, the matter was remanded for additional examination, which took place in April 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was diagnosed with bilateral ankle strain, bilateral hip strain and small spur right hip, and bilateral knee strain.  After examination, the examiner stated that "it is this examiner's opinion that the Veteran's current disabilities of the ankles, knees, and hips are less likely than not related to the Veteran's period of active duty service."  The examiner also went on to state that the Veteran's current ankle condition was less likely than not related to a single event of right ankle pain while in service.  This was noted to be a single event with no further documented complaints of an ankle condition in service.  The examiner also noted that a review of the claims file was void of an service treatment records involving complaints of hip or knee conditions.  The Veteran reported that ankle, knee, and hip pain started immediately after the injury to his back and shoulder.  However, the examiner found that the service treatment records failed to document any injury to any of these joints.  In addition, the examiner found that the Veteran's ankle, knee, and hip conditions were less likely than not caused by or aggravated by a service-connected disability.  In this regard, the examiner noted that the Veteran reported that his disabilities started immediately after the incident in 1997 when a heater fell on him.  The examiner explained that chronic back strain could result in biometric changes in gait which could affect the ankles, knees, and hips.  However, the Veteran's conditions were not likely due to such changes.  The examiner stated that the medical literature did not support the contention that a chronic back or shoulder condition causes or aggravates conditions of the ankles, knees, and hips.  

Based on the foregoing, the Board finds that entitlement to service connection for right and left ankle, knee, and hip disorders is not warranted in this case.  The medical evidence, including the opinions of two VA examiners, is against the claims.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners in this case to be most persuasive, based as they were on examinations of the Veteran and his claims file.  

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d at 1377 (lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  See Davidson, 581 F.3d at 1316.  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and active service to be complex in nature.  See Woehlaert, 21 Vet. App. at 456.  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such complex medical questions.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, specifically the opinions of the April 2010 and April 2012 VA examiners.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Veteran's right and left leg claims were remanded in March 2012 for additional development, to include providing additional VA examination in connection with the claim.  Additional examination and opinion was provided with respect to the Veteran's other claims (ankle, knee, and hip) in an April 2012 VA examination, but no examination or opinion was provided with respect to the leg claims.  As such this matter must be remanded for compliance with the March 2012 Board Remand instructions.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine whether he has a separate disability of the legs, and whether such is etiologically related to his period of active service.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination, and the examiner shall acknowledge such review in the examination report.  The examiner must review any existing medical records on file.

Based on the examination and medical records, the examiner is directed to provide opinion as to whether it is at least as likely as not that the Veteran has a chronic disability of the legs that is related to his period of active duty service.

The examiner shall also provide opinion as to whether it is at least as likely as not that the Veteran has a chronic disability of the legs that was either (a) caused by or (b) aggravated by (permanently worsened) a service-connected disability (lumbosacral strain with limitation of motion, muscular strain of the right shoulder, and radiculopathy of the left lower extremity).

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology since service, as well as the Veteran's platoon sergeant's and fellow service-member's statements discussing the Veteran's in-service injuries.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


